Case 2:20-cv-01113-GJP Document 56-3 Filed 04/30/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

Federal Trade Commission, et al.
Plaintiff,
Civil Action No. 2:20-cv-01113-GJP
Vv.

Thomas Jefferson University, et al.

Defendant.

 

ORDER

AND NOW, this day of 2020,

 

 

upon consideration of the Motion of Non-Party Shannondell, Inc. to Modify and/or Quash
Subpoenas issued by the Federal Trade Commission and Albert Einstein Healthcare Network,
and the response, if any, thereto, and for good cause shown, it is HEREBY ORDERED that the
Motion is GRANTED and the subject subpoenas are quashed in whole.

BY THE COURT:

 

15215898v1
